DETAILED ACTION

This action is in response to the application filed on 9/13/2021. 
      Claims 1- 20 are pending.


Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 7/26/2022 and 12/9/2021 have been considered by the examiner (see attached PTO-1449).





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims    are not clearly limited to the non-transitory medium. The specification also does not clearly define the claimed "computer readable storage medium" as being limited to a non-transitory medium.
Note the following description in the specification of the present invention. 
See [161]-[172] of the specification of the present invention.



Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number [0027])
[4:3-15] ”…”  (Column 4 Lines 3-15)



Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-14, 16, 18-20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Hendry (WO 2022060113 A1) 


























1. A method of processing visual media, comprising:
performing a conversion between a visual media data and a visual media file that stores a bitstream of the visual media data in multiple tracks according to a format rule;
Page 8 “For example, ISO Base Media File Format (ISOBMFF) may be used as a media file format to which the method/embodiment disclosed in this document can be applied.ISOBMFF supports many codec encapsulation formats, such as AVC file format, HEVC file format and/or VVC file format, and MPEG-4 file format, 3GPP file format (3GP) and/or DVB file format, etc. It can be used as the basis for many multimedia container formats. Further, in addition to continuous media such as audio and video, static media such as an image and metadata may be stored in a file according to ISOBMFF. Files structured according to ISOBMFF include segments for local media file playback, progressive downloading of a remote file, Dynamic Adaptive Streaming over HTTP (DASH), It can be used for various purposes, such as containers of content to be streamed, packetization instructions, and recording of received real-time media streams.”

wherein the format rule specifies that the file-level information includes a syntax element that identifies one or more tracks from the multiple tracks that contain a specific type of sample group that includes operation point information.
Page 8, “On the other hand, the operating point information (operating points information) of the ISO based media file format (ISOBMF) for VVC is a group box or grouping type in which the grouping type is 'vopi' It may be signaled as a sample in an entity group that is 'opeg'. Here, the operating point may be a temporal subset of the OLS identified by the highest value of the OLS (Output Layer Set, OLS) index and TemporalId. Each actuation point may be associated with a profile, tier and level (ie, a PTL) that defines the conformance point of the actuation point. The actuation point information may be needed to identify a sample and a sample entry for each actuation point.
Applications may be provided with various actuation points provided by a given VVC bitstream and information on the constitution of the actuation points using an
actuation point information sample group ('vopi'). Each actuation point is associated with OLS, maximum TemporalId value, profile, level and tier signaling. All of the
above information can be captured by the 'vopi' sample group. Apart from the above information, the sample group may also provide dependency information between
layers. 
Meanwhile, when one or more VVC tracks exist for a VVC bitstream and an Operating Point entity group does not exist for a VVC bitstream, all of the following may be applied.
- Among the VVC tracks for the VVC bitstream, there must be only one track carrying the 'vopi' sample group.
- All other VVC tracks of the VVC bitstream must have a track reference of type 'oref' to the track carrying the 'vopi' sample group.
Also, with respect to a specific sample of a given track, a temporally collocated sample of another track may be defined as a sample having the same decoding time as
the specific sample. For each sample SN of track TN with 'oref' track reference to track Tk carrying 'vopi' sample group, the following may apply.
- If there is a temporally collocated sample Sk in the track Tk, the sample SN may be associated with the same 'vopi' sample group entity as the sample Sk.
- otherwise, the sample SN may be associated with the same vopi' sample group entity as the last sample of the track Tk preceding the sample SN in decoding time.”

Page 16, “For example, if an Operating Points Information sample group exists, the required track may be selected based on the conveying layer and the reference layer as indicated in the Operating Points Information and Layer Information sample group.”

Page 17, “Also, for example, when an Operating Points Entity Group exists, a necessary track may be selected based on information of the OperatingPointGroupBox.”

2. The method of claim 1, wherein the format rule specifies that the visual media file includes a file-level information of all operation points provided in the visual media file; wherein the format rule further specifies that the file-level information includes, for each operation point, information of corresponding tracks in the visual media file.
Page 8, “On the other hand, the operating point information (operating points information) of the ISO based media file format (ISOBMF) for VVC is a group box or grouping type in which the grouping type is 'vopi' It may be signaled as a sample in an entity group that is 'opeg'. Here, the operating point may be a temporal subset of the OLS identified by the highest value of the OLS (Output Layer Set, OLS) index and TemporalId. Each actuation point may be associated with a profile, tier and level (ie, a PTL) that defines the conformance point of the actuation point. The actuation point information may be needed to identify a sample and a sample entry for each actuation point.
Applications may be provided with various actuation points provided by a given VVC bitstream and information on the constitution of the actuation points using an
actuation point information sample group ('vopi'). Each actuation point is associated with OLS, maximum TemporalId value, profile, level and tier signaling. All of the
above information can be captured by the 'vopi' sample group. Apart from the above information, the sample group may also provide dependency information between
layers. 
Meanwhile, when one or more VVC tracks exist for a VVC bitstream and an Operating Point entity group does not exist for a VVC bitstream, all of the following may be applied.
- Among the VVC tracks for the VVC bitstream, there must be only one track carrying the 'vopi' sample group.
- All other VVC tracks of the VVC bitstream must have a track reference of type 'oref' to the track carrying the 'vopi' sample group.
Also, with respect to a specific sample of a given track, a temporally collocated sample of another track may be defined as a sample having the same decoding time as
the specific sample. For each sample SN of track TN with 'oref' track reference to track Tk carrying 'vopi' sample group, the following may apply.
- If there is a temporally collocated sample Sk in the track Tk, the sample SN may be associated with the same 'vopi' sample group entity as the sample Sk.
- otherwise, the sample SN may be associated with the same vopi' sample group entity as the last sample of the track Tk preceding the sample SN in decoding time.”

Page 16, “For example, if an Operating Points Information sample group exists, the required track may be selected based on the conveying layer and the reference layer as indicated in the Operating Points Information and Layer Information sample group.”

Page 17, “Also, for example, when an Operating Points Entity Group exists, a necessary track may be selected based on information of the OperatingPointGroupBox.”

3. The method of claim 2, wherein the format rule permits a track required for a particular operation point to include layers and sublayers not required for the particular operation point.
Page 17, “Also, for example, for access units within the same coded video sequence of a VVC bitstream and belonging to different sublayers stored in multiple tracks, one or more containing an EOS NAL unit with a specific nuh_layer_id value in each sample. There may be tracks. In this case, only one of the EOS NAL units may be maintained in the last access unit (the unit with the largest decoding time) among the access units in the last reconstructed bitstream, and the EOB NAL of the last access unit among the
access units It may be placed after all NAL units except for units (if present), and other EOS NAL units may be deleted. Similarly, there may be more than one track
containing an EOB NAL unit in each sample. In this case, only one of the EOB NAL units may be maintained in the last reconstructed bitstream, may be placed at the last
end of these access units, and the other EOB NAL units may be deleted.

Also, since, for example, a particular layer or sub-layer may be represented by more than one track, when figuring out the required track for an actuation point, one has to
choose from among a set of tracks carrying both said particular layer or sub-layer. may be

Also, for example, if an operation point entity group does not exist, after selecting from among the tracks carrying the same layer or sublayer, the final required track still
collectively selects some layers or sublayers that do not belong to the target operation point. can transmit The reconstructed bitstream for the target operating point is
delivered in the final required track, but layers or sub-layers that do not belong to the target operating point may not be included.”

4. The method of claim 1, wherein the syntax element comprises a box comprising a file-level container.
Page 8, “On the other hand, the operating point information (operating points information) of the ISO based media file format (ISOBMF) for VVC is a group box or grouping type in which the grouping type is 'vopi' It may be signaled as a sample in an entity group that is 'opeg'. Here, the operating point may be a temporal subset of the OLS identified by the highest value of the OLS (Output Layer Set, OLS) index and TemporalId. Each actuation point may be associated with a profile, tier and level (ie, a PTL) that defines the conformance point of the actuation point. The actuation point information may be needed to identify a sample and a sample entry for each actuation point.
Applications may be provided with various actuation points provided by a given VVC bitstream and information on the constitution of the actuation points using an
actuation point information sample group ('vopi'). Each actuation point is associated with OLS, maximum TemporalId value, profile, level and tier signaling. All of the
above information can be captured by the 'vopi' sample group. Apart from the above information, the sample group may also provide dependency information between
layers. 
Meanwhile, when one or more VVC tracks exist for a VVC bitstream and an Operating Point entity group does not exist for a VVC bitstream, all of the following may be applied.
- Among the VVC tracks for the VVC bitstream, there must be only one track carrying the 'vopi' sample group.
- All other VVC tracks of the VVC bitstream must have a track reference of type 'oref' to the track carrying the 'vopi' sample group.
Also, with respect to a specific sample of a given track, a temporally collocated sample of another track may be defined as a sample having the same decoding time as
the specific sample. For each sample SN of track TN with 'oref' track reference to track Tk carrying 'vopi' sample group, the following may apply.
- If there is a temporally collocated sample Sk in the track Tk, the sample SN may be associated with the same 'vopi' sample group entity as the sample Sk.
- otherwise, the sample SN may be associated with the same vopi' sample group entity as the last sample of the track Tk preceding the sample SN in decoding time.”

Page 16, “For example, if an Operating Points Information sample group exists, the required track may be selected based on the conveying layer and the reference layer as indicated in the Operating Points Information and Layer Information sample group.”

Page 17, “Also, for example, when an Operating Points Entity Group exists, a necessary track may be selected based on information of the OperatingPointGroupBox.”


6. The method of claim 1, wherein format rule specifies that the file-level information is included in a movie-level box.
Page 10, “In addition, all entity_id values included in the operation point entity group must belong to the same VVC bitstream. If present, the OperatingPointGroupBox is included in the Movie-level MetaBox's GroupsListBox and not the file-level or track-level MetaBox. Here, OperatingPointGroupBox may indicate the operating point entity group.”
See also syntax on top of the page 11.

8. The method of claim 3, wherein the format rule further specifies that the specific type of sample group includes information on required tracks for each operation point.
Page 17, “Also, for example, for access units within the same coded video sequence of a VVC bitstream and belonging to different sublayers stored in multiple tracks, one or more containing an EOS NAL unit with a specific nuh_layer_id value in each sample. There may be tracks. In this case, only one of the EOS NAL units may be maintained in the last access unit (the unit with the largest decoding time) among the access units in the last reconstructed bitstream, and the EOB NAL of the last access unit among the
access units It may be placed after all NAL units except for units (if present), and other EOS NAL units may be deleted. Similarly, there may be more than one track
containing an EOB NAL unit in each sample. In this case, only one of the EOB NAL units may be maintained in the last reconstructed bitstream, may be placed at the last
end of these access units, and the other EOB NAL units may be deleted.

Also, since, for example, a particular layer or sub-layer may be represented by more than one track, when figuring out the required track for an actuation point, one has to
choose from among a set of tracks carrying both said particular layer or sub-layer. may be

Also, for example, if an operation point entity group does not exist, after selecting from among the tracks carrying the same layer or sublayer, the final required track still
collectively selects some layers or sublayers that do not belong to the target operation point. can transmit The reconstructed bitstream for the target operating point is
delivered in the final required track, but layers or sub-layers that do not belong to the target operating point may not be included.”

9. The method of claim 3, wherein the format rule further specifies that the information on the required tracks for each operation point is omitted from another specific type of sample group that includes layer information regarding a number of layers in the bitstream.
Page 17, “Also, for example, for access units within the same coded video sequence of a VVC bitstream and belonging to different sublayers stored in multiple tracks, one or more containing an EOS NAL unit with a specific nuh_layer_id value in each sample. There may be tracks. In this case, only one of the EOS NAL units may be maintained in the last access unit (the unit with the largest decoding time) among the access units in the last reconstructed bitstream, and the EOB NAL of the last access unit among the
access units It may be placed after all NAL units except for units (if present), and other EOS NAL units may be deleted. Similarly, there may be more than one track
containing an EOB NAL unit in each sample. In this case, only one of the EOB NAL units may be maintained in the last reconstructed bitstream, may be placed at the last
end of these access units, and the other EOB NAL units may be deleted.

Also, since, for example, a particular layer or sub-layer may be represented by more than one track, when figuring out the required track for an actuation point, one has to
choose from among a set of tracks carrying both said particular layer or sub-layer. may be

Also, for example, if an operation point entity group does not exist, after selecting from among the tracks carrying the same layer or sublayer, the final required track still
collectively selects some layers or sublayers that do not belong to the target operation point. can transmit The reconstructed bitstream for the target operating point is
delivered in the final required track, but layers or sub-layers that do not belong to the target operating point may not be included.”

10. The method claim 1, wherein the visual media data is processed by a versatile video coding (VVC), and the multiple tracks are VVC tracks.
Page 16, “Meanwhile, an operating point may be determined first to reconstruct an access unit from samples of multiple tracks carrying a multi-layer VVC bitstream. For example, when a VVC bitstream is represented by a plurality of VVC tracks, a file parser may identify tracks necessary for the selected operating point as follows.”

Regarding the claims 11-14, 16, 18-20, they recite elements that are at least included in the claims 1-4, 6, 8, 9 above but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the processor, memory computer storage medium in the claims, see page 26 “Embodiments described in this document may be implemented and performed on a processor, microprocessor, controller, or chip. For example, the functional units
shown in each figure may be implemented and performed on a computer, a processor, a microprocessor, a controller, or a chip. In this case, information on instructions or
an algorithm for implementation may be stored in a digital storage medium.”


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 5, 7, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry (WO 2022060113 A1) in view of Aksu et al. (WO 2020012073 A1; hereinafter Aksu).

Regarding the claim 1, Hendry discloses the invention substantially as claimed as mentioned above for the claim 1.
Hendry does not disclose,
5. The method of claim 1, wherein format rule specifies that the file-level information is included in a file-level box.

Aksu discloses,
5. The method of claim 1, wherein format rule specifies that the file-level information is included in a file-level box.
Page 129, “These tracks are grouped together in order to indicate a logical relationship between them. This grouping may be done using the track grouping mechanism by defining a new group type or entity grouping mechanism of ISOBMFF at a movie or file level. Alternatively or additionally, a track referencing mechanism may be utilized by the track reference definition in ISOBMFF in order to indicate the type of relationship between the tracks which comprise a PCC coded 3D representation. Representation-level global metadata may be stored at the track level, movie level or file level using either relevant track containers such as sample entries, sample auxiliary information or metadata containers. Each group of frames (GoF) as defined in the PCC specification working draft may be considered as a random access granularity structure. Hence, each PCC metadata track’s first sample may be a sync sample indicating a random access location.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Aksu and apply them on the teachings of Hendry to vary the granularity of the syntax element to identify one or more tracks that contain operation point information when performing conversion of media data to media file as taught by Aksu.
One would be motivated as implementing such variation in granularity in specifying various different information such as the claims syntax is a well-known scheme that would offer more flexibility in the conversion process of Hendry as taught by Aksu.

Unless stated otherwise, the same explanation for the rationale for the following dependent claims applies as given for the independent claim.

7. The method of claim 1, wherein the format rule specifies that the file-level information is included in a track-level box that is identified in another track-level box or another file-level box.
Page 129, “These tracks are grouped together in order to indicate a logical relationship between them. This grouping may be done using the track grouping mechanism by defining a new group type or entity grouping mechanism of ISOBMFF at a movie or file level. Alternatively or additionally, a track referencing mechanism may be utilized by the track reference definition in ISOBMFF in order to indicate the type of relationship between the tracks which comprise a PCC coded 3D representation. Representation-level global metadata may be stored at the track level, movie level or file level using either relevant track containers such as sample entries, sample auxiliary information or metadata containers. Each group of frames (GoF) as defined in the PCC specification working draft may be considered as a random access granularity structure. Hence, each PCC metadata track’s first sample may be a sync sample indicating a random access location.”


Regarding the claims 15 and 17, they recite elements that are at least included in the claims 5 and 7 above but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the processor, memory computer storage medium in the claims, see page 26 “Embodiments described in this document may be implemented and performed on a processor, microprocessor, controller, or chip. For example, the functional units
shown in each figure may be implemented and performed on a computer, a processor, a microprocessor, a controller, or a chip. In this case, information on instructions or
an algorithm for implementation may be stored in a digital storage medium.”
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hannuksela et al. (US 20160234144 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481